 The relief described hereinbelow is SO
 ORDERED

 Done this 2nd day of February, 2021.




 Bess M. Parrish Creswell
 United States Bankruptcy Judge

_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
 Sunset Point Condominium                                  Chapter 7
 Owners Association, Inc.                                  Case No. 16-81278

 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

      On 12/22/2020, an application, DE# 164, was filed for the Claimants, Roger Hank
Long and Janet O. Long, for payment of unclaimed funds deposited with the court, pursuant
to 11 U.S.C. § 347(a). The application and supporting documentation establish that the
Claimants are entitled to the unclaimed funds; accordingly, it is hereby
        ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $4,123.75 held in
unclaimed funds be made payable to Roger H. Long and Janet O. Long and be disbursed
to the payees at the following address:
                                     7973 Sanford Road
                                  Alexander City, AL 35010


The Clerk will disburse these funds not earlier than 14 days after entry of this order.



 Case 16-81278       Doc 169      Filed 02/02/21 Entered 02/02/21 11:21:25      Desc Main
                                   Document     Page 1 of 2
                                 ##END OF ORDER###


c: Debtor
   Bankruptcy Administrator
   Trustee
   Roger and Janet Long, 7973 Sanford Road, Alexander City, AL 35010
   Roger and Janet Long, 124 Deer Run Lane, New Site, AL 36256
   U.S. Attorney, 131 Clayton Street, Montgomery, AL 36104

Submitted by:
Janet Clark




 Case 16-81278     Doc 169    Filed 02/02/21 Entered 02/02/21 11:21:25   Desc Main
                               Document     Page 2 of 2
